DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Um et al. (US 20150072236) in view of CN106784846 (hereafter CN ‘846).
Claim 1:	Um et al. in Figures 3A-3D discloses an electrode (anode or cathode) for a lithium ion secondary battery (see e.g., paragraph [0005]), comprising a current collector being a porous foam made of metal (paragraph [0023]), and an electrode layer comprising the current collector filled with an electrode mixture (paragraph 0023]). See also entire document.
Um et al. does not disclose an electrode layer comprising a porous carbon layer.
CN ‘846 discloses an electrode (cathode) layer comprising a porous carbon layer (paragraph [0008]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode layer of Um et al. by incorporating the porous carbon layer of CN ‘846.
One having ordinary skill in the art would have been motivated to make the modification to provide a carbon layer on the surface of the electrode layer that would have improved the electricity conductivity and heat conducting capacity of the surface of the electrode layer, thus, remarkably improving the quick charging and discharging performance of the battery (paragraphs [0007] and [0037]).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein CN ‘846 discloses that the coating layer is disposed at least on a surface of the electrode layer (paragraphs [0027]-[0029]), with the surface being in contact with a separator when a lithium ion secondary battery is formed (paragraph [0052].
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein CN ‘846 discloses “stage two coating double sided” in paragraphs [0027]-[0028] wherein both side of the cathode layer is coated, and wherein the carbon coating is sprayed on the surface of the electrode layer (paragraph [0039], line 251. 
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein Um et al. disclose that the porous foam is a copper foam (paragraph [0023]).
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein Um et al. disclose that the current collector is an aluminum foam (paragraph [0023]).
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein the Um et al. combination discloses that the electrode for a lithium ion secondary battery is a positive (cathode) electrode.
Claim 8:	The rejection of claim 8 is as set forth above in claim 8 wherein the Um et al. combination discloses a lithium ion secondary battery comprising a positive electrode, a negative electrode, and a separator located between the positive electrode and the negative electrode (see UM et al., paragraph [0062]), the positive electrode is the electrode for a lithium ion secondary battery according to claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Um et al. (US 20150072236) in view of CN106784846 (hereafter CN ‘846) as applied to claim 1 above, and further in view of Huang (US 20130252091).
Um et al. and CN ‘846 are as applied, argued, and disclosed above and incorporated herein.
Claim 5:	The Um et al. combination discloses a current collector being a porous foam made of metal, and an electrode (anode) layer comprising the current collector filled with an active material (see Um et al., e.g., paragraph [0023]).
The Um et al. combination does not disclose that the electrode is a negative electrode (i.e. that the electrode (anode) layer comprising a porous carbon layer.
Huang discloses a foamed copper current collector filled with active material wherein the electrode layer (i.e. the current collector filled with an active material) comprises a porous carbon layer (i.e. a carbonized substance)(paragraphs [0059]-[0076]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode of the Um et al. combination with the anode of Huang et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide an electrode that would have exhibited higher capacity, good mechanical property and higher energy density, thus improving the comprehensive performance of the battery cell (paragraphs [[0077]-[0078]).

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Um et al. in view of Huang (US 20130252091).
Claim 9:	Um et al. discloses a lithium ion secondary battery comprising a positive electrode, a negative electrode, and a separator located between the positive electrode and the negative electrode, wherein the negative electrode comprises a negative electrode collector being a porous foam made of metal, and a negative electrode layer comprising the negative electrode collector filled with a negative electrode mixture (paragraph [0023]). See also entire document.
Um et al.  do not disclose that the negative electrode layer has a porous negative electrode coating layer, and the negative electrode coating layer is disposed on all surfaces in the negative electrode layer.
Huang et al. discloses a foamed copper current collector filled with active material wherein the electrode layer (i.e. the current collector filled with an active material) comprises a porous carbon layer (i.e. a carbonized substance), wherein calcining renders obvious a coating layer disposed on all surfaces (paragraphs [0059]-[0076]).  See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode of the Um et al. combination with the anode of Huang et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide an electrode that would have exhibited higher capacity, good mechanical property and higher energy density, thus improving the comprehensive performance of the battery cell (paragraphs [0077]-[0078]).
	Claim 10:	The rejection of claim 10 is as set forth above wherein Um et al. disclose that the positive electrode comprises a positive current collector being a porous foam made of metal, and a positive electrode layer comprising the positive current collector filled with a positive electrode mixture.
Um et al. do not disclose that the positive electrode layer has a porous positive electrode coating layer, and the positive electrode coating layer is disposed on a surface in contact with the separator in the positive electrode layer.
Huang et al. discloses a foamed aluminum current collector filled with active material wherein the electrode layer (i.e. the current collector filled with an active material) comprises a porous carbon layer (i.e. a carbonized substance), wherein calcining renders obvious a coating layer disposed on all surfaces (paragraphs [0059]-[0076]).  See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode of the Um et al. combination with the anode of Huang et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide an electrode that would have exhibited higher capacity, good mechanical property and higher energy density, thus improving the comprehensive performance of the battery cell (paragraphs [0077]-[0078]).

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729